Case: 12-14692    Date Filed: 07/29/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14692
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 8:11-cr-00452-VMC-MAP-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

LORENZO LAWON AVERY,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (July 29, 2013)

Before CARNES, BARKETT and HILL, Circuit Judges.

PER CURIAM:

      Craig L. Crawford, appointed counsel for Lorenzo Lawon Avery in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that
              Case: 12-14692    Date Filed: 07/29/2013   Page: 2 of 2


counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Avery=s conviction and sentence

are AFFIRMED.




                                         2